Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 12th day of
June, 2019, by and between Helios and Matheson Analytics Inc., a Delaware
corporation (the “Corporation”), and Robert Damon (“Indemnitee”), a director
and/or officer of the Corporation.

 

RECITALS

 

A. It is essential to the Corporation to retain the directors and/or officers of
the Corporation until their successors are duly elected or appointed.

 

B. Both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations generally.

 

C. The Certificate of Incorporation and Bylaws of the Corporation require the
Corporation to indemnify, and the Bylaws of the Corporation require the
Corporation to advance expenses to, its directors and officers to the fullest
extent permitted under Delaware law, and Indemnitee will serve or has been
serving and continues to serve as a director and/or officer of the Corporation
in part in reliance on the Corporation’s Certificate of Incorporation and
Bylaws.

 

D. In recognition of Indemnitee’s need for an inducement to provide effective
services to the Corporation as a director and/or officer, the Corporation wishes
to provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted under Delaware law and as set forth in this Agreement, and, to the
extent insurance is maintained, to provide for the continued coverage of
Indemnitee under the Corporation’s directors’ and officers’ liability insurance
policies.

 

AGREEMENTS

 

NOW, THEREFORE, the Corporation and Indemnitee do hereby agree as follows:

 

1. Agreement to Serve. Indemnitee agrees to serve or continue to serve as a
director and/or an officer of the Corporation for so long as he or she is duly
elected or appointed or until such time as he or she tenders his or her
resignation in writing or is removed.

 



- 1 -

 

 

2. Definitions. As used in this Agreement:

 

(a) “Change in Control” means the occurrence of any of the following events
after the date of this Agreement:

 

(i) A change in the composition of the Board of Directors of the Corporation, as
a result of which fewer than two-thirds (2/3) of the incumbent directors are
directors who either (1) had been directors of the Corporation twenty-four (24)
months prior to such change or (2) were elected, or nominated for election, to
the Board of Directors with the affirmative votes of at least a majority of the
directors who had been directors of the Corporation 24 months prior to such
change and who were still in office at the time of the election or nomination;
or

 

(ii) Any “person” (as such term is used in section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) through the acquisition or
aggregation of securities is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing thirty percent (30%)
or more of the combined voting power of the Corporation’s then outstanding
securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Capital
Stock”).

 

(b) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

 

(c) The term “Expenses” shall include, without limitation, expenses, costs and
obligations, paid or incurred and reasonable attorneys’ fees and disbursements
incurred in connection with any Proceeding or any claim, issue or matter
therein, by or on behalf of Indemnitee, and any expenses reasonably and actually
incurred in establishing a right to indemnification under Section 8 of this
Agreement, including, without limitation, those incurred in investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend with respect to any claim, issue or matter relating thereto
or in connection therewith, but shall not include the amount of judgments, fines
or amounts paid in settlement.

 

(d) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.

 

(e) The term “Proceeding” shall include any threatened, pending or completed
action, suit, investigation or proceeding, and any appeal thereof, whether
brought by or in the right of the Corporation or otherwise and whether civil,
criminal, administrative or investigative, and/or any inquiry or investigation,
in which Indemnitee may be or may have been involved as a party or otherwise, by
reason of the fact that Indemnitee is or was a director or officer of the
Corporation, by reason of any action taken by him or her or of any inaction on
his or her part while acting as such a director or officer, or by reason of the
fact that he or she is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise; in each
case whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or advancements can
be provided under this Agreement.

 



- 2 -

 

 

(f) References to “other enterprise” shall include employee benefit plans;
references to "fines" shall include any excise tax assessed with respect to any
employee benefit plan; references to "serving at the request of the Corporation"
shall include any service as a director, officer, employee or agent of the
Corporation or its subsidiaries which imposes duties on, or involves services
by, such director, officer, employee, or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.

 

3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is
or was a party to or threatened to be made a party to any Proceeding (other than
a Proceeding by or in the right of the Corporation to procure a judgment in its
favor) by reason of the fact that Indemnitee is or was a director or officer of
the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of such Proceeding or any claim, issue or matter therein, but only if he or she
acted in good faith and in a manner which he or she reasonably believed to be in
the best interests of the Corporation, or, in the case of a criminal action or
proceeding, in addition, had no reasonable cause to believe that his or her
conduct was unlawful.

 

4. Indemnitee in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is or was a party to or threatened to be made a party to
any Proceeding by or in the right of the Corporation to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director or officer
of the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such Proceeding or any claim, issue or matter therein,
but only if he or she acted in good faith and in a manner which he or she
reasonably believed to be in the best interests of the Corporation, except that
no indemnification for Expenses shall be made under this Section 4 in respect of
any Proceeding or any claim, issue or matter therein as to which Indemnitee
shall have been adjudged to be liable to the Corporation, unless and only to the
extent that the Court of Chancery of the State of Delaware or the court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses as
such court shall deem proper. Notwithstanding the foregoing, Indemnitee shall
have no right to indemnification for Expenses and the payment of profits arising
from the purchase and sale by Indemnitee of securities in violation of Section
16(b) of the Securities Exchange Act of 1934, as amended.

 



- 3 -

 

 

5. Indemnification Prohibited. Notwithstanding the provisions of Sections 3 and
4, no indemnification shall be made in connection with any Proceeding or any
claim, issue or matter therein charging improper personal benefit to the
Indemnitee, whether or not involving action in his or her official capacity, in
which he or she was adjudged liable on the basis that personal benefit was
improperly received by him or her.

 

6. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement whatsoever, to the extent that Indemnitee has been
successful on the merits or otherwise (including a settlement) in defense of any
Proceeding or any claim, issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses reasonably and
actually incurred in connection therewith.

 

7. Advances of Expenses. The Corporation shall advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding or any
claim, issue or matter therein within thirty (30) calendar days after the
receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time, prior to final
disposition of such Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee and shall include or be preceded or
accompanied by an undertaking by or on behalf of Indemnitee to repay any
Expenses advanced if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified against such Expenses.

 

8. Procedure for Determination of Entitlement to Indemnification.

 

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.

 



- 4 -

 

 

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 8(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) if a Change in Control (as defined in Section 2) shall have occurred,
by Independent Counsel (as defined in Section 2) (unless Indemnitee shall
request that such determination be made by the Board of Directors or the
stockholders, in which case by the person or persons or in the manner provided
for in clauses (ii) or (iii) of this Section 8(b)) in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee; (ii) if a
Change in Control shall not have occurred, (A) by a majority vote of
Disinterested Directors (as defined in Section 2), although less than a quorum,
(B) by a committee of Disinterested Directors designated by a majority vote of
Disinterested Directors, although less than a quorum, (C) if there are no
Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee or (D) by the stockholders of the
Corporation; or (iii) as provided in Section 9(b) of this Agreement; and, if it
is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) calendar days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
reasonable attorney’s fees and disbursements) reasonably incurred by Indemnitee
in so cooperating with the person, persons or entity making such determination
shall be borne by the Corporation (irrespective of the determination as to
Indemnitee’s entitlement to indemnification), and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected as provided in this Section 8(c). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Corporation shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of the Independent Counsel so selected.
In either event, the Indemnitee or the Corporation, as the case may be, may,
within ten (10) calendar days after such written notice of selection shall have
been given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is made, the Independent
Counsel so selected may not serve as Independent Counsel unless and until a
court has determined that such objection is without merit. If, within twenty
(20) calendar days after submission by Indemnitee of a written request for
indemnification pursuant to Section 8(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Corporation or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Corporation or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Court or by such other person as the Court shall designate, and the
person with respect to whom an objection is so resolved or the person so
appointed shall act as Independent Counsel under Section 8(b) hereof. The
Corporation shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 8(b) hereof, and the Corporation shall pay all reasonable fees and
expenses incident to the procedures of this Section 8(c), regardless of the
manner in which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding pursuant to Section 11(a)(iii) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 



- 5 -

 

 

9. Presumptions and Effect of Certain Proceedings.

 

(a) If a Change in Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 

(b) If the person, persons or entity empowered or selected under Section 8 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) calendar days after
receipt by the Corporation of the request therefor, the requisite determination
of entitlement to indemnification shall be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such thirty (30) calendar-day period may
be extended for a reasonable time, not to exceed an additional thirty (30)
calendar days, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto; and provided, further, that the foregoing provisions of this
Section 9(b) shall not apply (i) if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 8(b) of
this Agreement and if (A) within fifteen (15) days after receipt by the
Corporation of the request for such determination the Board of Directors has
resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy five (75)
days after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within fifteen (15) days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within sixty (60) days after having been so called and such
determination is made thereat; or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 8(b) of
this Agreement.

 

(c) The termination of any Proceeding or any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 



- 6 -

 

 

10. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any Proceeding, Indemnitee will, if a claim in
respect thereof is to be made against the Corporation under this Agreement,
notify the Corporation of the commencement thereof; but the omission so to
notify the Corporation will not relieve it from any liability which it may have
to Indemnitee otherwise than under this Agreement. With respect to any
Proceeding as to which Indemnitee notifies the Corporation of the commencement
thereof:

 

(a) The Corporation will be entitled to participate therein at its own expense;

 

(b) Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Corporation to Indemnitee of its election to
assume the defense thereof, the Corporation will not be liable to Indemnitee
under this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own counsel in such Proceeding, but the Expenses associated with the
employment of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the
Corporation, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of such Proceeding or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the Expenses of Indemnitee’s separate counsel shall be at the expense of
the Corporation. The Corporation shall not be entitled to assume the defense of
any Proceeding brought by or on behalf of Corporation or as to which Indemnitee
shall have made the conclusion provided for in (ii) above; and

 

(c) Provided there has been no Change in Control, the Corporation shall not be
liable to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any Proceeding or any claim, issue or matter therein effected
without its written consent, which consent shall not be unreasonably withheld.
The Corporation shall be permitted to settle any Proceeding or any claim, issue
or matter therein, except that it shall not settle any Proceeding or any claim,
issue or matter therein in any manner that would impose any penalty,
out-of-pocket liability, or limitation on Indemnitee without Indemnitee’s
written consent.

 

11. Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 8(b) of this Agreement and
such determination shall not have been made and delivered in a written opinion
within ninety (90) calendar days after receipt by the Corporation of the request
for indemnification, or (iv) payment of indemnification is not made within ten
calendar (10) days after a determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Section 8 or 9 of this Agreement, Indemnitee shall be entitled to an
adjudication in the Court of Chancery of the State of Delaware, or in any other
court of competent jurisdiction, of his or her entitlement to such
indemnification of advancement of Expenses.

 



- 7 -

 

 

(b) In the event that a determination shall have been made pursuant to Section 8
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial action, suit or proceeding commenced pursuant to this Section 11 shall
be conducted in all respects as a de novo trial on the merits and Indemnitee
shall not be prejudiced by reason of that adverse determination. If a Change in
Control shall have occurred, in any judicial action, suit or proceeding
commenced pursuant to this Section 11 the Corporation shall have the burden of
proving that Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

 

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 8 or 9 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial action, suit or proceeding commenced pursuant to this Section 11,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(d) The Corporation shall be precluded from asserting in any judicial action,
suit or proceeding commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement.

 

(e) In the event that Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication to enforce his or her rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses (of the types describe in the definition of Expenses in Section 2 of
this Agreement) actually and reasonably incurred by him or her in such judicial
adjudication, but only if he or she prevails therein. If it shall be determined
in said judicial adjudication that Indemnitee is entitled to receive part but
not all of the indemnification or advancement or expenses sought, the expenses
incurred by Indemnitee in connection with judicial adjudication shall be
appropriately prorated.

 

12. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a) Notwithstanding any other provision of this Agreement, the Corporation
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, whether or not such indemnification is specifically authorized by the other
provisions of this Agreement, the Corporation's Certificate of Incorporation,
the Bylaws, or by statute. In the event of any changes, after the date of this
Agreement, in any applicable law, statute, or rule that expand the right of a
Delaware corporation to indemnify a member of its board of directors or any
officer, such changes shall be, ipso facto, within the purview of Indemnitee's
rights, and the Corporation's obligations, under this Agreement. In the event of
any changes in any applicable law, statute, or rule that narrow the right of a
Delaware corporation to indemnify a member of its board of directors or any
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement, shall have no effect on this Agreement
or the parties' rights and obligations hereunder.

 



- 8 -

 

 

(b) The indemnification and advancement rights provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may be entitled
under the Certificate of Incorporation, the Bylaws, any agreement, any vote of
stockholders or disinterested directors, the laws of the State of Delaware, or
otherwise, both as to action in his or her official capacity and as to action in
another capacity while holding such office.

 

(c) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Corporation or of any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise which such person serves at the request of the Corporation,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee, agent or fiduciary in a comparable position under
such policy or policies.

 

(d) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

 

(e) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

13. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as an officer or director or as a director, officer, employee or
agent of another corporation, partnership, limited liability company, joint
venture, trust or other enterprise at the request of the Corporation, or (b) the
final disposition of all pending Proceedings or claims, issues or matters
therein in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any action, suit or proceeding
commenced by Indemnitee pursuant to Section 11 of this Agreement relating
thereto.

 

14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding, or any claim, issue or matter therein, brought or
made by him or her against the Corporation, except as otherwise provided for in
Section 11 of this Agreement.

 

15. Partial Indemnification or Advancements. If Indemnitee is entitled under any
provision of this Agreement to indemnification or advancements by the
Corporation for some or a portion of the Expenses, judgments, fines or amounts
paid in settlement actually and reasonably incurred by him or her in the
investigation, defense, appeal or settlement of any Proceeding or any claim,
issue or matter therein, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for or advance to Indemnitee
the portion of such Expenses, judgments, fines or amounts paid in settlement to
which Indemnitee is entitled. Moreover, notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise in defense of any or all claims, issues or matters relating in
whole or in part to an indemnifiable event, occurrence or matter hereunder,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection with such defenses.

 



- 9 -

 

 

16. Effect of Federal Law. Both the Corporation and the Indemnitee acknowledge
that in certain instances, federal law will override Delaware law and prohibit
the Corporation from indemnifying its offices and directors. For example, the
Corporation and Indemnitee acknowledge that the Securities and Exchange
Commission has taken the position that indemnification is not permissible for
liabilities arising under certain federal securities law, and federal law
prohibits indemnification for certain violations of the Employee Retirement
Income Security Act of 1974, as amended.

 

17. Saving Clause. Nothing in this Agreement is intended to require or shall be
construed as requiring the Corporation to do or fail to do any act in violation
of applicable law. The provisions of this Agreement (including any provision
within a single section, paragraph or sentence) shall be severable in accordance
with this Section 17. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify or advance to Indemnitee as to
Expenses, judgments, fines and amounts paid in settlement with respect to any
Proceeding or any claim, issue or matter therein to the fullest extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
or by any other applicable law, and this Agreement shall remain enforceable to
the fullest extent permitted by applicable law.

 

18. Notice. All notices, request, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed.

 

(a) If to Indemnitee, to:

 ______________________________________ 

 ______________________________________ 

 ______________________________________ 

 ______________________________________ 

(b) If to the Corporation to:

 

Helios and Matheson Analytics Inc.

Empire State Building

350 Fifth Avenue, Suite 7520

New York, New York 10118

Attn: Office of the Secretary

 

or such address as may have been furnished to Indemnitee by the Corporation or
to the Corporation by Indemnitee, as the case may be.

 



- 10 -

 

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

 

20. Applicable Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the substantive laws of the State
of Delaware without giving effect to its rules of conflicts of laws. To the
fullest extent permitted by applicable law, each party hereto (i) irrevocably
submits to the personal jurisdiction of the Court of Chancery of the State of
Delaware, (ii) agrees that either party may commence any action, suit or
proceeding arising out of or relating to this Agreement in such court, (iii)
waives any objection to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement in such court, (iv) agrees not to
plead in such court that any such action, suit or proceeding has been brought in
an inconvenient forum, and (v) agrees that the mailing of process or other
papers in connection with such action, suit or proceeding in the manner and to
the address provided in or pursuant to Section 18 or in such other manner as may
be permitted by applicable law shall be effective service in such action, suit
or proceeding. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A JURY TRIAL IN ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

21. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns (including any direct or indirect successors by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Corporation), spouses, heirs, and personal and legal
representatives. The Corporation shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Corporation, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

 

22. Subsequent Instruments and Acts. The parties hereto agree that they will
execute any further instrument and perform any acts that may become necessary
from time to time to carry out the terms of this Agreement.

 

23. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

24. Notice by Indemnitee. Indemnitee agrees promptly to notify the Corporation
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other documents relating to any Proceeding or matter
which may be subject to Indemnification or advancement of Expenses covered
hereunder.

 

25. No Collateral Representations. Each party expressly acknowledges and agrees
that this Agreement may not be varied, supplemented or contradicted by evidence
of prior agreements, or by evidence of subsequent oral agreements.

 



- 11 -

 

 

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

 

Helios and Matheson Analytics Inc.,

a Delaware corporation

        By: /s/ Theodore Farnsworth     Name: Theodore Farnsworth     Title:
Chief Executive Officer

 

  INDEMNITEE:        /s/ Robert Damon   Robert Damon

 

 

- 12 -

 

